Broyles, C. J.
The charge of the court fully and fairly presented, with one exception, the law governing the substantial and controlling issues of the case, including the defendant’s contentions; the error being that the court, in charging upon the subject of assault with intent to murder, stated, in substance, that all the rules applicable in a case *750of murder, except the fact of the killing, apply to a case of an assault with intent to murder, whereas there is another vital exception: In a murder case, under certain circumstances, the law presumes malice or the intent to kill on the part of the slayer, while in a case of assault with intent to murder, where death does not result, there is no such presumption, but it is incumbent upon the State to show by the evidence a specific intent to kill. This error, however, was harmless, since the defendant was convicted not of the offense of assault with intent to murder, but merely of shooting at another. The motion for a new trial does not point out any error that would warrant this court in sotting aside the verdict, which is amply supported by the evidence and approved by the trial judge.
Decided November 9, 1920.
Conviction of shooting at another; from Douglas superior court — Judge Irwin. June 4, 1920.
Application for certiorari was denied by the Supreme Court.
J. S. James, M. J. Head, J. H. McLarty, J. S. Edwards, W. A. James, for plaintiff in error.
J. R. Hutcheson, solicitor-general, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.